Exhibit 10.80 Share Purchase Agreement – Surge Global Energy, Inc. Fisher Family Trust THIS SHARE PURCHASE AGREEMENT (the "Agreement") is made and entered into this 17thday of June2008 between Fisher Family Trust (the "Seller") and Surge Global Energy, Inc. (the "Purchaser" or ‘Surge”) and Peace Oil Corp. A.Seller is the owner of record of an aggregate of 1,000,000 shares of Surge that were obtained through the conversion of 500,000 preferred shares of Cold Flow Energy, ULC.Seller agrees to sell 50% of its Surge Shares pursuant to this Agreement. B.
